  Case 1:19-cv-03885-VEC Document 6-1 (Court only)                 Filed 06/04/19 Page 1 of 4



                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
                                                           DOC #:
JEFFREY HANDY,                                             DATE FILED: 6/20/2019
                                 Plaintiff,
                                                                  19-CV-3885 (VEC)
                     -against-
                                                               ORDER OF SERVICE
CITY OF NEW YORK; NYCDOC; DOC
OFFICER,

                                 Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, currently incarcerated in Clinton Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that, while he was detained by the New York City Department

of Correction (DOC), Defendants violated his constitutional rights. By order dated May 31,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. 1

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
  Case 1:19-cv-03885-VEC Document 6-1 (Court only)                 Filed 06/04/19 Page 2 of 4



Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     New York City Department of Correction (DOC)

       Plaintiff’s claims against the New York City Department of Correction must be dismissed

because city agencies or departments do not have the capacity to be sued under New York law.

See Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009)

(“In New York, agencies of a municipality are not suable entities.”); Hall v. City of White Plains,

185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New York law, departments which are merely

administrative arms of a municipality do not have a legal identity separate and apart from the

municipality and cannot sue or be sued.”); see also N.Y. Gen. Municipal Law Sec. 2 (“The term

‘municipal corporation,’ as used in this chapter, includes only a county, town, city and village.”).

B.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

waive service of summons.

C.     DOC Officer

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

enough information to permit DOC to properly identify the officer, who Plaintiff alleges sprayed

him with OC spray in the recreation area of housing unit 1AB on October 10, 2017. It is

therefore ordered that the New York City Law Department, which is the attorney for and agent of

DOC, shall ascertain the identity and badge number of the officer and the address where this

                                                  2
  Case 1:19-cv-03885-VEC Document 6-1 (Court only)                     Filed 06/04/19 Page 3 of 4



Defendant may be served. The New York City Law Department shall provide this information to

Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming this officer as a Defendant. The amended complaint will replace, not supplement, the

original complaint. An Amended Civil Rights Complaint form that Plaintiff should complete is

attached to this order. Once Plaintiff has filed an amended complaint, the Court will screen the

amended complaint and, if necessary, issue an order asking Defendant to waive service.

D.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local

Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

the date of this order, Defendants must serve responses to these standard discovery requests. In

their responses, Defendants must quote each request verbatim. 2

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against the New York City Department of

Correction. See 28 U.S.C. § 1915(e)(2)(B)(ii).




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                  3
  Case 1:19-cv-03885-VEC Document 6-1 (Court only)                Filed 06/04/19 Page 4 of 4



         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant City of New York waive service of summons.

         The Clerk of Court is directed to mail a copy of this order and the complaint to the New

York City Law Department at: 100 Church Street, New York, New York 10007.

         An “Amended Complaint” form is attached to this order.

         Local Civil Rule 33.2 applies to this action.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 20, 2019
           New York, New York

                                                             VALERIE CAPRONI
                                                           United States District Judge




                                                  4
